But the court overruled all the objections, and affirmed the judg. ment.
1. The act of 1833 was designed to give a summary remedyl against constables for neglecting to make return of executions, as| well as for making false or insufficient returns. (8 Del. Laws 265 jDig. 341, sec. 18.)
2. It appears that this proceeding was for not returning the execution, which is sufficient, without referring to any other breach of| duty.
3. It is not competent for the plaintiff to alledge as error, that the amount of the judgment in his own favor is more than he was enti-l tied to recover; and if it was, it appears that though this judgment iJ for more than the amount stated in the summons, it is only for the *489amount of the original execution, with interest and costs; the interest having accrued whilst the proceedings were pending.
Houston, for plaintiff.
Ridgely, for defendant.
Judgment affirmed.